internal_revenue_service p o box cincinnati ohio number release date date date department of the treasury person to contact id number contact telephone numbers employer_identification_number legend uil l date of formation m testator n primary beneficiary o date of decision to replace primary beneficiary p date of lawsuit q court r dollars amount of each set-aside s first set-aside year t second set-aside year v date of settlement dear this is in response to your request dated date for advance approval of certain set asides described in internal_revenue_code sec_4942 based on information submitted we’ve determined that you don’t meet the requirements for approval of your request the basis for our conclusion is set forth in enclosure we'll make our proposed adverse determination_letter available for public inspection under internal_revenue_code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you don’t need to take any further action catalog number 58229x letter for important information about your responsibilities as a tax-exempt_organization go to www irs gov charities enter 4221-pf in the search bar to view publication 4221-pf compliance guide for c private_foundations which describes your recordkeeping reporting and disclosure requirements you should keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone are shown in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosures enclosure notice letter catalog number 58229x issues enclosure do you qualify for advance approval of certain set asides described in internal_revenue_code sec_4942 no for the reasons stated below facts you were established in l upon the death of m m’s will named a primary beneficiary organization n which was to receive distributions from you for the sole purpose of enabling n to perform a specific charitable activity in o you concluded that n no longer performed the activity for which the will granted distributions to it you sought to replace n continue making distributions to n in p n sued you in the q to require you to you requested the irs approve set-asides of r dollars for the fiscal years ending s and t under sec_4942 of the code your request and subsequent submissions cited the litigation in the q as the reason for its request in response to our request for copies of court orders preventing you from distributing your assets you stated that there was no court order but in view of the litigation you had desisted from the attempt to make distributions on the advice of your counsel on v after you and n had adopted a mutually acceptable expenditure_responsibility agreement your counsel and n’s stipulated that the action and all claims and causes of action were settled and compromised and the action was dismissed with prejudice law sec_53_4942_a_-3 provides that in the event a private_foundation is involved in litigation and may not distribute assets or income because of a court order the private_foundation may seek and obtain a set-aside for a purpose described in sec_53_4942_a_-3 application of law you have not provided supporting documentation showing there is any court order prohibiting the distribution of assets or income as required for approval of a contingent set-aside described in sec_53_4942_a_-3 accordingly based on the information submitted your request for approval of the set-asides you have described must be denied letter catalog number 58229x
